EDWARDS, Judge.
Defendant-appellant, State Farm Mutual Automobile Insurance Company, seeks reversal of a trial court judgment casting it in damages and awarding interest, attorney’s fees and costs to the plaintiffs.
Three exhaustive readings of the entire record, together with a careful review of all the applicable law, convince us that the trial court judgment was correct. We adopt the trial court’s findings of fact and reasons for judgment as our own.
For the foregoing reasons, the trial court judgment is affirmed. All costs of these proceedings, both trial and appellate, are to be paid by State Farm Mutual Automobile Insurance Company.
AFFIRMED.
Writ Refused, 394 So.2d 277.